Exhibit 10.45

 
CONSULTING AGREEMENT




This consulting Agreement (this “Agreement”) is made and entered into effective
September 9, 2013, by and between NetSol Technologies, Inc., a Nevada
corporation (“NetSol”) and Roger Almond, an individual (hereinafter referred to
as the “Consultant” collectively, the “Parties”).


RECITALS


WHEREAS, Consultant has experience in the preparation of U.S. GAAP financial
statements for public company and in providing SEC audit and Chief Financial
Officer services to clients;


WHEREAS, NetSol would like to retain the Consultant’s services to act as Chief
Financial Officer of NetSol;


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:


1. 
CONSULTING SERVICES



Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by the Consultant hereunder (the
“Consulting Services”).  Consultant hereby agrees to utilize his best efforts in
performing the Consulting Services.


2. 
TERM OF AGREEMENT



This Agreement shall be in full force and effect commencing upon the date
hereof.  This Agreement has a term of one year beginning on the date
hereof.  Either party hereto shall have the right to terminate this Agreement
without notice in the event of the death, bankruptcy, insolvency, or assignment
for the benefit of creditors of the other party.  NetSol shall have the right to
terminate this Agreement upon delivery to Consultant of notice setting forth
with specificity facts comprising a material breach of this Agreement by
consultant.  Consultant shall have 48 hours to remedy such breach.  Each party
shall have the right to terminate this Agreement without cause upon thirty days
advance written notice.
 
3. 
TIME DEVOTED BY CONSULTANT



It is anticipated that the Consultant shall spend such time deemed necessary by
the Consultant in order to perform the obligations of Consultant hereunder.
 
 

--------------------------------------------------------------------------------

 
4. 
PLACE WHERE SERVICES WILL BE PERFORMED



The Consultant will perform services in such places as is necessary to perform
these services in accordance with this Agreement.
 
5. 
COMPENSATION TO CONSULTANT



The Consultant’s compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.


6. 
INDEPENDENT CONTRACTOR



Both NetSol and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, is a partner, joint venture, agent, officer or employee of NetSol.


7. 
CONFIDENTIAL INFORMATION



Consultant hereby acknowledges that he may have  access to proprietary
information regarding the business operations of the Company and acknowledges
that any information received by Consultant from the Company or third parties
and any information of Company that is not generally known or readily
ascertainable to the public or in the trade without disclosure Consultant
whether or not marked confidential (including, without limitation:(i) the
Company’s technical data and concerning or relating to the Company’s proprietary
technology and any improvements thereof; (ii) trade secrets, methods, know-how,
formulae, software, compositions of matter, inventions, techniques, processes,
programs, diagrams, schematics, technical information, customer and financial
information, sales, production, merchandising and marketing plans, research
project, pricing data, supply sources, and the terms of the business
opportunities and any negotiations relating thereto; and, (iii) any information
that a reasonable person would understand to be confidential and proprietary
information of the Company, that becomes known to Consultant through disclosure,
observation or otherwise (collectively, the "Confidential Information")
constitutes valuable confidential information of the Company and
others.  Accordingly, during and after the receipt of any Confidential
Information for the purposes set forth herein, Consultant will: (a) not use
Confidential Information received from the Company for any purpose other than
the purpose set forth herein; and (b) maintain in confidence and not disclose
the Confidential Information to any person or entity, except those agents,
attorneys, accountants, employees of Consultant that have a need to know,
without the prior written consent of the Company.

 
 

--------------------------------------------------------------------------------

 
Notwithstanding the above, Consultant shall not have liability to the Company
for the disclosure of Confidential Information with regard to any Confidential
Information which Consultant can prove: (i) was in the public domain at the time
it was disclosed by the Company or has entered the public domain through no
fault of Consultant; (ii) was known to Consultant, without restriction, at the
time of disclosure, as demonstrated by files in existence at the time of
disclosure; (iii) is disclosed with the prior written approval of the Company;
(iv) becomes known to Consultant, without restriction, from a source other than
the disclosing party without breach of this Agreement by Consultant and
otherwise not in violation of the Company’s rights; or (v) is disclosed pursuant
to the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that recipient shall provide prompt notice
of such court order or requirement to the disclosing party to enable the
disclosing party to seek a protective order or otherwise prevent or restrict
such disclosure.

 
Consultant agrees to hold all Confidential Information of the Company in strict
confidence at all times, and to secure and protect it from unauthorized
disclosure using the same degree of care employed in the protection of
Consultant's own Confidential Information, and in any event using not less than
a reasonable degree of care, and to take appropriate action by instruction or
agreement with its employees and agents who are permitted access to said
Confidential Information to satisfy its obligations hereunder.  Consultant shall
use his best efforts to assist the Company in identifying and preventing any
unauthorized use, copying or disclosure of the Confidential Information or any
portions thereof or any of the algorithms or logic contained therein. Without
limitation of the foregoing, Consultant shall advise the Company immediately in
the event Consultant learns or has reason to believe that any person who the
Consultant has given access to the Confidential Information, or any portion
thereof, has violated or intends to violate the terms of this Agreement, and the
Consultant will, at its own expense, cooperate with the Company in seeking
injunctive or other equitable relief against any such person.
 
Consultant agrees that it would be difficult to measure any damages caused to
the Company, which might result from any breach by Consultant of this Section,
and that in any event money damages would be an inadequate remedy for any such
breach.  Accordingly, Consultant agrees that if it breaches, or proposes to
breach, this section, Company shall be entitled, in addition to all other
remedies that it may have, to terminate this agreement immediately and/or to
seek an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to Company.  An injunction
may be sought in any court with jurisdiction of the parties or the subject
matter of this Agreement without the necessity of posting a bond.
 
 
8. 
INDEMNIFICATION



Consultant hereby agrees to indemnify, defend and hold the Company harmless from
and against any and all claims, actions and liabilities arising out of
Consultant’s services provided hereunder based upon a deliberate, material
misstatement or omission made by Consultant to any potential customers,
 
 

--------------------------------------------------------------------------------

 
investors or strategic partners of Company.  Furthermore, Consultant agrees to
reimburse the Company any legal or other expenses incurred by the Company in
connection with investigating or defending any action, proceeding,
investigation, or claim in connection herewith.  The indemnity obligations of
the Consultant under this paragraph shall extend to the shareholders, directors,
officers, employees, agents and control persons of the Company.  The indemnity
obligations of the Parties under this paragraph 8 shall be binding upon and
inure to the benefit of any successors, assigns, heirs, and personal
representatives of the Company.


Company hereby agrees to indemnify, defend and hold the Consultant harmless from
and against any and all claims, actions and liabilities arising out of
Consultant’s services provided hereunder based upon a deliberate, material
misstatement or omission made by Company to any potential customers, investors
or strategic partners of Company.  Furthermore, Company agrees to reimburse
Consultant any legal or other expenses incurred by Consultant in connection with
investigating or defending such action, proceeding, investigation, or claim in
connection herewith.  The indemnity obligations of the Parties under this
paragraph 8 shall be binding upon and inure to the benefit of any successors,
assigns, heirs, and personal representatives of Consultant.
 
 
9. 
COVENENTS OF CONSULTANT



Consultant covenants and agrees with the Company that, in performing Consulting
Services under this agreement, Consultant will:


(a)  
Comply with all United States securities and corporate laws;



(b)  
Not make any representations regarding the Company and Company products other
than those authorized in writing by the Company;



(c)  
Not compete directly or indirectly with the Company; and



(d)  
 Not publish, circulate or otherwise use any solicitation materials, investor
mailings, or updates other than materials provided by or otherwise approved by
the Company.





10. 
 MISCELLANEOUS



(A) Any controversy arising out of or relating to this Agreement with respect to
the NetSol or any modification or extension thereof, including any claim for
damages and/or rescissions shall be settled by according to the internal laws of
the State of California, without regard to principles of conflicts of law, by
arbitration in Los Angeles County, California in accordance with the Commercial
Arbitration Rules of the American Arbitration Association before a panel of
three arbitrators.  The arbitrators sitting in any such controversy shall have
no power to alter or modify and express provisions of this Agreement or to
render any award which by its terms effects any such alteration, or modification
subject to 10.  This Section 10 shall survive the termination of this Agreement.
If either party to this Agreement brings an
 
 

--------------------------------------------------------------------------------

 
action on this Agreement, the prevailing party shall be entitled to reasonable
expenses therefore, including, but not limited to, attorneys’ fees and expenses
and court costs.


(B)  This agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest.  This Agreement shall not be
assignable by either party hereto without the prior written consent of the
other.


(C)  This agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(D)  This Agreement shall be constructed and interpreted in accordance with the
governed by the laws of the State of California.


(E)  No supplement, modification or amendment of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.


(F)  If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable.  This Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, and the remaining provisions hereof shall remaining full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance here from.  All notices or demands of any kind
required or permitted to be given by the Company or Consultant under this
Agreement shall be given in writing and shall be personally delivered (and
receipted for) or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Company:
NetSol Technologies, Inc.
23901 Calabasas Road, 2072
Calabasas, CA 91302
Attn: General Counsel


If to Consultant:
Roger Almond
26039 Coronado Court
Valencia, CA 91355


Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified
above.  Either party may change its address for notices by giving notice to the
other party in the manner specified in this section.

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.
 

  THE COMPANY   THE CONSULTANT          
NetSol Technologies, Inc.
                              BY:  Najeeb Ghauri, Chairman, CEO   Roger Almond

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES


Consultant shall perform the following services pursuant to the terms of this
Agreement:


Act as a consultant in the position of Chief Financial Officer.  Assist the
financial and accounting department with its preparation of NetSol’s quarterly
and annual financial statements filed with the SEC and particularly to provide
oversight and advice on the use of the Company’s application of US GAAP.  Advise
the CEO and finance department in connection with and participate in financial
presentations to the investing public including but not limited to prospective
investors, shareholders and bankers.  Additional services shall include, but may
not necessarily be limited to: reporting quarterly and year-end earnings and
deliver results with CEO; reviewing quarterly accounts and interact with current
financial staff and CEO on regular basis; work on long term strategies
pertaining to markets, business and M&A; interact and interface with investors
in the market with CEO, including participation in capital raise and non-deal
road shows.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
COMPENSATION FOR CONSULTING SERVICES


Company shall pay, in exchange for the minimum hour commitment of 20 hours per
week, $100 per hour or $2,000 per week.  Should the task being performed require
more than 20 hours per week, Consultant shall inform Company of the anticipated
overage and seek pre-approval of any revised schedule.

 
Initial:  Consultant _________


Initial:  Company _________


 